Journal of Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/105376 
    
        
            
                                
            
        
    

Parent Data17105376, filed 11/25/2020 is a continuation of PCT/JP2020/020210 , filed 05/22/2020 PCT/JP2020/020210 Claims Priority from Provisional Application 62851880, filed 05/23/2019 Child Data17364445, filed on 06/30/2021 is a continuation of 17105376 , filed on 11/25/2020



Non-Final Office Action


Status of the claims
Claims 1, 6, 7, 22 and 26 are pending.
Claims 1, 6 and 7 were examined. 
Claims 22 and  26 were withdrawn from consideration as non-elected invention.
Amendments filed on 06/24/2022 were entered.
No claim is allowed. 
Previous office action was withdrawn.	



EXPERT DECLARATION UNDER 37 C.F.R. 1.132 OF DR. H. WILLIAM BOSCH

	Applicants filed a declaration under 37 CFR rule 1.132filed by Dr.  H. William Bosch dated  06/24/2022 2022 was fully considered but was found insufficient to overcome the new rejection.  Since Applicants amended the claims, therefore, previous rejection was withdrawn and office action was revised to address newly amended claims. 
	Applicants arguments based on the X-ray diffraction results, and other characterization methods conducted the compounds described and claimed in the Brickell/Kaken ‘376 application, it is my expert opinion that the compounds, as described and claimed in the subject Brickell/Kaken ‘376 patent application, are the first disclosure of crystal forms of computronium bromide resolved at the 2, 3 5 and 1° positions.  .A person skilled in the art would consider taking X-ray diffraction of the crystallized compound named as BBI-4000, (2R,3'R)-3'-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)-1'-(ethoxycarbonylmethyl)-1'-methylpyrrolidinium bromide.  Applicants argues that the synthesis and characterization of these compounds, the authors describe how they prepared compounds 3a and 3b as “an inseparable mixture” after purification by silica gel chromatography (paragraph 3.1.1.1). There is no suggestion that the mixture thus prepared was crystalline (such as the inclusion of powder X-ray diffraction data) and one skilled in the art would not expect this approach to yield a crystalline solid because it comprised a mixture of compounds.   
Since both references Kumar and Nanda and Albert et al. both  teaches PXRD therefore, taking X-ray diffraction of a known compound would have been obvious to one skilled in the art.  Both refences teaches that superior physicochemical properties.  Kumar et al teaches that cocrystals are solids that are crystalline single-phase materials composed of two or more different molecular and/or ionic compounds generally in a stoichiometric ratio which are neither solvates nor simple salts. It teaches that USFDA proposed a brief definition of cocrystal in the draft guidance as “solids that are crystalline materials composed of two or more molecules in the same crystal lattice” (cocrystals, page 3 of 30).  It teaches advantages of cocrystal. It teaches various advantages including that pharmaceutical cocrystal can enhance the physicochemical properties of drugs such as melting point, tolerability, solubility, stability, bioavailability, permeability and these properties are highlighted with suitable examples. Kumar further teaches  PXRD is commonly used for screening and determination of cocrystal. PXRD patterns obtained from diffractometer were compared to each other for analyzing the structure of cocrystal. The different PXRD pattern of cocrystal from their components is the indication of cocrystal formation Crystal structure of solids at atomic level cocrystals is determined by using single crystal X-ray diffraction (SXRD). The major problem related to this technique is that generally single cocrystal cannot be produced which is suitable for SXRD analysis. Scanning electron microscope is the instrument used to determine the particle size and morphological analysis of cocrystal. A high energy electron beams scan the atoms that provide the information about the sample surface’s topography. (Page 15-17 of 30, Evaluation of Cocrystals).  No unexpected results were presented.  
Applicants arguments as presented were not found persuasive. No unexpected results were presented. Co-crystallization of drug substances offers a great opportunity for the development of new drug products with superior physicochemical properties such as melting point, tablet ability, solubility, stability, bioavailability and permeability. Therefore, arguments in regards to stability was not found persuasive because both reference does teach superior physicochemical properties.   


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims  1, 3, 6 and 7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bodor et al. (US 20150320722) , Albert et al. (US Patent 951216620140235595)     Kumar and Nanda (IDS 01/06/2022, 30 pages) and These references in combination teach Applicants claimed invention. 

Determining the scope and contents of the prior art (MPEP 2141.01)

Bodor et al. (US 20150320722) teaches that compounds of formula (I), (2) are useful in a composition containing those of the formula (1): The compound has the R, S, or RS stereoisomeric configuration at the 2 position and at the 1' and 3' positions, or is a mixture thereof. [0061] and [0010]

    PNG
    media_image1.png
    144
    288
    media_image1.png
    Greyscale


	Compounds having the R configuration with respect to chiral center 2 are of particular interest for use in the instant compositions. For example, a preferred compound useful in a composition herein has the stereospecific formula (2): [0062] and [0011].

    PNG
    media_image2.png
    150
    286
    media_image2.png
    Greyscale

The  compound having the R stereoisomeric configuration at the 2 position and the R, S, or RS stereoisomeric configuration at the 1' and 3' positions (designated by asterisks), or being a mixture thereof. Compound, (2R,3'R) 3-(2-cyclopentyl-2-phenyl-2-hydroxyacetoxy)-1-(ethoxycarbonylmethyl)-1-methylpyrrolidinium bromide, (compound (iii)), which is designated as "BBI-4000".  [0015], example 1.
Ascertaining the differences between the prior art and the claims at issue
	
Sofpironium bromide is a quaternary ammonium salt compound represented by the following formula (I) (BBI-4000, (2R,3'R)-3'-(2-cyclopentyl-2-hydroxy-2-phenylacetyl)-1'-(ethoxycarbonylmethyl)-1'-methylpyrrolidinium bromide). .
	Applicants claimed invention is drawn to Sofpironium bromide crystal form and preparation method thereof where 1:3 co-crystal of I with II and prepn.

    PNG
    media_image3.png
    272
    262
    media_image3.png
    Greyscale

 	Instant claims differ from the prior art in claiming a peaks of X-ray diffraction cocrystal form CO of sofpironium bromide, in a ratio of 1:3 as in amended claim 1. 
	Kumar and Nanda) teaches  pharmaceutical Cocrystals for poor aqueous solubility and low oral bioavailability of an active pharmaceutical ingredient are the major constraints during the development of new product. Co-crystallization of drug substances offers a great opportunity for the development of new drug products with superior physicochemical such as melting point, tablet ability, solubility, stability, bioavailability and permeability, while preserving the pharmacological properties of the active pharmaceutical ingredient. Cocrystals are multicomponent systems in which two components, an active pharmaceutical ingredient and a conformer were present in stoichiometric ratio and bonded together with non-covalent interactions in the crystal lattice. This review article presents a systematic overview of pharmaceutical cocrystals. Differences between cocrystals with salts, solvates and hydrates are summarized along with the advantages of cocrystals with examples. (Abstract).
	Kumar and Nanda teaches that Cocrystals are solids that are crystalline single-phase materials composed of two or more different molecular and/or ionic compounds generally in a stoichiometric ratio which are neither solvates nor simple salts. It teaches that USFDA proposed a brief definition of cocrystal in the draft guidance as “solids that are crystalline materials composed of two or more molecules in the same crystal lattice” (cocrystals, page 3 of 30).  It teaches advantages of cocrystal. It teaches various advantages including that pharmaceutical cocrystal can enhance the physicochemical properties of drugs such as melting point, tolerability, solubility, stability, bioavailability, permeability and these properties are highlighted here with suitable examples. (Page 4 of 30)
	Kumar and Nanda further teaches  reference teaches that PXRD is commonly used for screening and determination of cocrystal. The PXRD patterns obtained from diffractometer were compared to each other for analyzing the structure of cocrystal. The different PXRD pattern of cocrystal from their components is the indication of cocrystal formation Crystal structure of solids at atomic level cocrystals is determined by using single crystal X-ray diffraction (SXRD). The major problem related to this technique is that generally single cocrystal cannot be produced which is suitable for SXRD analysis. Scanning electron microscope is the instrument used to determine the particle size and morphological analysis of cocrystal. A high energy electron beams scan the atoms that provide the information about the sample surface’s topography. (Page 15-17 of 30, Evaluation of Cocrystals).

Albert et al. (201402355950) teaches he advantages of making that cocrystals because of having the potential to alter physicochemical properties. More specifically, cocrystals alter aqueous solubility and/or dissolution rates, increase stability with respect to relative humidity, and improve bioavailability of active pharmaceutical ingredients with respect to other cocrystals of such ingredients. The coformer, or guest, is often varied or selected for purposes of altering such properties. [0006].  Albert further teaches that a cocrystal of a compound is a distinct chemical composition between the compound and coformer, and generally possesses distinct crystallographic and spectroscopic properties when compared to those of the compound and coformer individually. Unlike salts, which possess a neutral net charge, but which are comprised of charge-balanced components, cocrystals are comprised of neutral species. Thus, unlike a salt, one cannot determine the stoichiometry of a cocrystal based on charge balance. [0005]. 
In regards to chemical composition of a cocrystal, including the molar relationship between the coformer and the compound (such as an API) can be determined by single crystal x-ray analysis.[0007]. 
 	It teaches that X-ray powder diffraction (XRPD) may be used for such comparison and the XRPD pattern of a cocrystal will differ from that of a physical mixture of the starting materials. Single crystal studies can confirm solid-state structure. In a cocrystal, the compound and the conformers each possess unique lattice positions within the unit cell of the crystal lattice. Additionally, indexing may be used to confirm the presence of a single phase.  [0008].
Albert further teaches that a single crystal structure is not necessary to characterize a cocrystal. Other solid-state analytical techniques may be used to characterize cocrystals. Crystallographic and spectroscopic properties of cocrystals can be analyzed with XRPD, Raman spectroscopy, infrared spectroscopy, and solid-state NMR spectroscopy, among other techniques. Cocrystals often also exhibit distinct thermal behavior compared with other forms of the corresponding compound. Thermal behavior may be analyzed by such techniques as capillary melting point, thermogravimetric analysis (TGA), and differential scanning calorimetry (DSC) to name a few. These techniques can be used to identify and characterize the cocrystals. [0009] and [0010].. 
Albert teaches that the intensity is not typically used by those skilled in the pharmaceutical arts to characterize cocrystals. In regards to XRPD pattern is an x-y graph with .degree.2.theta. (diffraction angle) on the x-axis and intensity on the y-axis. These are the peaks which may be used to characterize a cocrystal. The peaks are usually represented and referred to by their position on the x-axis rather than the intensity of peaks on the y-axis because peak intensity can be particularly sensitive to sample orientation.  [0011].

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to make a stable co-crystal form CO of sofpironium bromide where co-crystal form comprises in 1:3 ratio (1-a, 1-b and (1), (2R, 3R, 1R), 2R,3R,1S and (2R,3’R).  Since Kumar teaches Powder X-ray diffraction (PXRD) which measures the diffraction pattern of crystalline material. Each API will produce a specific pattern depending on the structure of its crystal lattice. Each polymorph, salt, or co-crystalline material will have its own specific pattern.  Instant invention is drawn to a cocrystal containing the 1'R-diastereomer and the 1'S-diastereomer of sofpironium bromide at a ratio of 1:3 (Form CO), a crystal mixture (for example, Form B) containing Form CO and a crystalline form of the 1'R-diastereomer (Form MN).
	In instant claims measuring the data for crystalline form of the compound (I) diffraction angles 2.theta. in the powder X-ray diffraction spectrum (Form MN). [0086]-[0101] is considered obvious at the time the invention was filed.  Prior art cited above provides motivation to crystallize the compound and take the X-ray diffraction data.   Kumar and Nanda  (Indian J Pharm Sci 2017; 79(6):858-87, attached with this office action) teaches pharmaceutical cocrystal are multicomponent systems in which two components, an active pharmaceutical ingredient and a conformer were present in stoichiometric ratio and bonded together with non-covalent interactions in the crystal lattice. It teaches a systematic overview of pharmaceutical cocrystal. Differences between cocrystal with salts, solvates and hydrates are summarized along with the advantages of cocrystal with examples. The theoretical parameters underlying the selection of conformers and screening of cocrystal have been summarized and different methods of cocrystal formation and evaluation was explained. (Abstract). 
It would have been obvious to one skilled in the art to make  cocrystals can be analyzed with XRPD.  Albert teaches that the intensity is not typically used by those skilled in the pharmaceutical arts to characterize cocrystals. In regards to XRPD pattern is an x-ray graph with .degree.2.theta. (diffraction angle) on the x-axis and intensity on the y-axis. These are the peaks which may be used to characterize a cocrystal. The peaks are usually represented and referred to by their position on the x-axis rather than the intensity of peaks on the y-axis because peak intensity can be particularly sensitive to sample orientation.].
Nanda et al teaches that Cocrystals are solids that are crystalline single-phase materials composed of two or more different molecular and/or ionic compounds generally in a stoichiometric ratio which are neither solvates nor simple salts.  It teaches that USFDA proposed a brief definition of cocrystal in the draft guidance as “solids that are crystalline materials composed of two or more molecules in the same crystal lattice” (cocrystals, page 3 of 30).
	Nanda et al. teaches advantages of cocrystal. It teaches various advantages including that pharmaceutical cocrystal can enhance the physicochemical properties of drugs such as melting point, tolerability, solubility, stability, bioavailability, permeability and these properties are highlighted here with suitable examples. (Page 4 of 30)
  
In regards to PXRD is commonly used for screening and determination of cocrystal.  The PXRD patterns obtained from diffractometer were compared to each other for analyzing the structure of cocrystal. The different PXRD pattern of cocrystal from their components is the indication of cocrystal formation Crystal structure of solids at atomic level cocrystals is determined by using single crystal X-ray diffraction (SXRD). The major problem related to this technique is that generally single cocrystal cannot be produced which is suitable for SXRD analysis. Scanning electron microscope is the instrument used to determine the particle size and morphological analysis of cocrystal. A high energy electron beams scan the atoms that provide the information about the sample surface’s topography.  (Page 15-17 of 30, Evaluation of Cocrystals).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Even a slight overlap in range establishes a prim facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003)."A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).  See MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3%molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31%molybdenum, balance titanium.).”(Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks

	Applicant’s response filed on 06/24/2022 is acknowledged.   Amendments in claims were entered.   Claims 1, 6  and 7 were examined. Claims 22 and 26 were withdrawn from consideration as non-elected invention. Examiner will review and search amended claims and will decide the allowance as requested.  Applicant’s arguments were fully considered but not found persuasive.  Since claims were amended the office action revised.  Arguments do not fully apply.  In regards to interview the Examiner thanks for providing the reference cited in the claim 1. Applicants arguments in regards to cocrystals were considered but the cocrystals as known in the literature are not stereoisomers.  Several references are available. Nanda et al is discussed in this action which is attached with this office action. 
Previously, Applicants elected group I claims 1-7 without traverse. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627